Citation Nr: 0828494	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the residuals of lower 
back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In a March 2007 decision, the Board 
found that there was new and material evidence sufficient to 
reopen the claim on appeal and remanded for further 
development.  The Board finds that VA has substantially 
complied with the remand with regard to this appeal and will 
now proceed with consideration of the claim on the merits.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

In a letter to VA received in July 2004, the veteran asserted 
an informal claim of entitlement to a total rating based upon 
individual unemployability (TDIU) due to his claim on appeal.  
This claim has not been developed, and it is referred to the 
RO for appropriate action.


FINDING OF FACT

The residuals of lower back strain had their onset during 
active military service.


CONCLUSION OF LAW

The residuals of lower back strain were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
residuals of lower back strain began during service.  Because 
the claim of service connection for lower back strain on 
appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The veteran seeks service connection for the residuals of 
lower back strain.  In a June 2003 statement, the veteran 
contended that, as an inspection technician working on 
aircraft, he was routinely required to lift and move heavy 
parts and equipment.  After considering all of the evidence 
of record under the laws and regulations as set forth above, 
the Board concludes that after granting the benefit of the 
doubt, the veteran is entitled to service connection for the 
residuals of lower back strain.

The veteran's service treatment records contain a May 9, 
1973, treatment entry with complaints of substernal pain 
which radiated to the back that occurred over the past year.  
On May 25, 1973, the veteran complained of chest pain which 
he described as an attack of left parasternal pain with 
radiation through the apex to the back.  The assessment was 
pleurisy.  A February 1978 examination did not note any 
diagnosis or treatment for back problems or pain, and his 
spine was listed as normal.  On September 12, 1978, the 
veteran complained of lower back pain after lifting a heavy 
object two days prior and had pain after standing for a long 
time.  The assessment was lumbosacral strain.  A treatment 
entry dated June 27, 1980, reflected that the veteran was 
admitted to the emergency room with complaints of low back 
pain on his right side for the past two days and had a hard 
time standing.  It was noted that the veteran had no history 
of back pain.  The x-rays were negative and the treatment was 
heat to the back for pain.  The April 1981 separation report 
of medical history was negative for reports of recurrent back 
pain.  Further, the April 1981 separation examination was 
negative for any complaints or diagnosis of a back disability 
or pain.  

In July 1981, the veteran filed a claim for entitlement to 
service connection for low back pain.  A VA examination was 
conducted in September 1981.  The examination concluded that 
the lumbar spine was within normal limits, had full range of 
motion, and there was no muscle pain or spasm.  X-ray of the 
lumbar spine showed well maintained vertebral bodies and disk 
spaces with no arthritic changes and normal vertebral 
alignment.  

A letter to Dr. M from G.C.C. Hospital dated in October 1981, 
revealed that the veteran was treated with hot packs on his 
lower back.  Treatment records that purport to be from Dr. M 
dated from October 1981 to March 1993 indicated that the 
veteran complained of low back pain.  Specifically in October 
1981, the veteran complained of right hip discomfort with 
radiation down the leg to the calf, which was discussed as 
really beginning several months ago in August 1981 when the 
veteran was lifting boxes when moving into a new home.  The 
veteran reported mid back pain and lower abdominal 
discomfort, which was thought to be due to carrying an 
outboard motor.  In May 1984, the veteran still experienced 
left lower back pain that radiated down his leg after lifting 
an engine onto a golf cart two days earlier.  The veteran was 
assessed as having lower back strain.  

In December 2002, Dr. G provided diagnoses of herniated 
nucleus pulposus, L2-3, with motor weakness, status post 
laminectomy discectomy, and marked lumbar spondylosis.  It 
was noted that the veteran underwent surgical intervention 
with laminectomy discectomy in September 2002.  Further, Dr. 
G stated that the veteran has significant degenerative 
changes in his lumbar spine with near bone-on-bone 
articulation at multiple levels.  

The Board notes that there are conflicting medical opinions 
of record regarding the origin of the veteran's current back 
disability.  However, as discussed above, the law is clear 
that it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this regard, in a letter dated in October 2003, Dr. E 
stated that the veteran had been evaluated in his office 
recently for back pain with radicular symptoms and was found 
to have lumbar radiculopathy.  Dr. E reviewed the veteran's 
medical military file and found several notes that documented 
a back injury during the veteran's service and opined that he 
believed the veteran's disability emanated from his back 
injuries while he was in military service.  A second letter 
from Dr. E dated in December 2003 elaborated on his October 
2003 letter.  Specifically, Dr. E noted that the veteran 
injured his back during service in 1978 and 1980, but there 
were no MRI or CT scans completed to document and evaluate 
his symptoms at that time.  Dr. E opined that in-service x-
rays of the lumbar spine would not reveal the type of 
symptoms the veteran experienced unless he had a spine 
fracture.  However, Dr. E stated that the veteran's symptoms 
were related to a protruded disc and post traumatic 
degenerative changes, which he related back to the veteran's 
back problems in service.  

Importantly, in an October 2003 treatment note, Dr. E 
indicated that he reviewed the veteran's service medical 
records and found records dated in May 5, 1973, May 14, 1973, 
June 27, 1980, and September 12, 1998, which he stated 
documented complaints of back pain that was radicular in 
nature that was worse with movement and activity.  As noted 
above, only in-service records dated in June 1980 and 
September 1978 document complaints of back pain.  (The Board 
notes that Dr. E referenced a September 12, 1998, record but, 
as the veteran was treated for back pain on September 12, 
1978, it concludes that Dr. E misstated the date 
unintentionally.)  However, the Board finds it significant 
that the veteran did complain of pain on standing, which is 
consistent with Dr. E's opinion that the veteran's back pain 
during service was radicular in nature and therefore related 
to a protruded disc and post traumatic degenerative changes.  
Miller v. West, 11 Vet. App. at 348.  

Moreover, in November 2003, the veteran submitted information 
from WebMD pertaining to low back pain.  Upon review of the 
evidence, the Board notes pain made worse by prolonged 
standing was listed as a potential symptom of nerve root 
pressure.  A medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  Under the facts of this case, the 
WebMD article supports the conclusions of Dr. E.  

The Board also notes Dr. G's January 2004 opinion that it 
would be difficult to correlate the service injuries to the 
present diagnoses of laminectomy-diskectomy of L2-3 with left 
lower extremity weakness secondary to herniation and lumbar 
spondylosis unless significant trauma had occurred or there 
was other objective evidence.  However, Dr. G could not rule 
out a relationship.  

Additionally, a January 2004 letter from Dr. H stated that 
military service records dated in 1974, 1978, and 1980 showed 
findings of lumbosacral strain which worsened over the years 
until surgical intervention was required in 2002.  Dr. H 
opined that there was enough evidence to substantiate his 
opinion that the veteran's back problem is service-connected.  
However, Dr. H did not provide any reasons to support his 
opinion.  Further, there were no documented complaints of 
back pain in 1974.  See Bloom, 12 Vet. App. at 187 and 
Miller, 11 Vet. App. at 348.  Consequently, the Board affords 
this opinion little probative weight.  
Similarly, the Board affords the April 2007 opinion of Dr. 
M.W.R. little probative weight as well as it is not supported 
by a complete rationale.  Dr. M.W.R. stated that the 
veteran's current symptoms were related both to degenerative 
disc disease as well as spondylolisthesis, which are at least 
in part traumatic in nature and that these symptoms were 
service related as they were documented in 1978 and 1980.  
The Board finds it significant that Dr. M.W.R. did not 
indicate the traumatic nature of the veteran's 1978 and 1980 
injuries, as it is not clear from either record that they 
resulted from a traumatic event.  As such, this opinion is 
inadequate.

The Board also notes the Social Security Administration (SSA) 
records received in June 2007 which indicated that the 
veteran was in receipt of disability compensation beginning 
in December 2003 for a back disorder.  An April 2004 document 
indicated that the veteran had a vocational history of being 
a mechanic where he lifted 50 pounds daily and occasionally 
up to 80 pounds.  

Lastly, after reviewing the medical records, the December 
2007 VA examiner opined that it was less likely as not that 
the low back strain incurred on active military service was 
the cause of the veteran's current back disability.  However, 
the Board finds that this opinion is incomplete.  The 
examiner attributed the May 1973 in-service treatment entries 
to complaints pertaining to the chest wall and pleurisy, 
which is well-supported by the service medical records.  
Further, the examiner noted that the veteran worked with 
heavy equipment and did use his back in military service, as 
evidenced by the two incidents in his medical records dated 
in September 1978 and June 1980 where he sought treatment for 
low back pain during service.  Additionally, the examiner 
also referenced the subsequent visits from October 1981 to 
May 1984 regarding continued low back pain and strain 
resulting in a diagnosis of multilevel degenerative changes 
in the lumbar area as well as stenosis 20 years after active 
military service.  Although the examiner implies that the 20 
year gap in time between service and the onset of the 
veteran's current diagnosis of multilevel degenerative 
changes in the lumbar area as well as stenosis is negative 
evidence against his claim, she did not adequately explain 
the relationship between the in-service findings of back pain 
and strain and why they were not related to his current back 
disability.  

In sum, after analyzing the probative value of the medical 
evidence, the Board finds the medical evidence of record 
somewhat inadequate on which to base a decision.  Although 
Dr. E's opinion that the veteran's current back disability 
began during service is factually supported by the in-service 
treatment records dated in September 1978 and June 1980, it 
is not supported by the May 1973 treatment records as they 
relate to a chest wall issue and pleurisy.  Additionally, Dr. 
E's opinion did not address the impact of the post-service 
back injuries in October 1981 and May 1984 or the veteran's 
post service occupation which involved heavy lifting, as 
noted in his SSA records.  However, his opinion that the 
September 1978 and June 1980 records document the beginning 
of the veteran's current back disability because his back 
pain was worse when standing which is a symptom of a problem 
of a radicular nature is still supported by the evidence of 
record.  Additionally, Dr. E's opinion is supported by the 
literature from WebMD dated in November 2003.  Further, the 
December 2007 examiner's opinion does not adequately explain 
why the veteran's in-service back problems are not related to 
his current back disability.  However, the Board concludes 
that it will grant the benefit of the doubt for the veteran, 
in light of the positive evidence, rather than requesting 
another opinion to address some of the material medical 
issues involved in the case in more detail and to provide 
more thorough explanation for opinions rendered.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003).  As such, after 
resolving all reasonable doubt in favor of the veteran, 
entitlement to service connection is granted.  


ORDER

Entitlement to service connection for the residuals of lower 
back strain is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


